IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                          NO. AP-76,522



                  EX PARTE CHRISTOPHER LOCKHART, Applicant



             ON APPLICATION FOR A WRIT OF HABEAS CORPUS
          CAUSE NO. 31198-CR IN THE 13TH JUDICIAL DISTRICT COURT
                          FROM NAVARRO COUNTY



         Per curiam.

                                           OPINION

         Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of possession of a

controlled substance and sentenced to twenty years’ imprisonment. The Tenth Court of Appeals

affirmed his conviction. Lockhart v. State, No. 10-08-00076-CR (Tex. App. – Waco, January 13,

2010).

         Applicant contends, inter alia, that his appellate counsel rendered ineffective assistance

because counsel failed to timely notify Applicant that his conviction had been affirmed and failed
                                                                                                     2

to advise him of his right to petition for discretionary review pro se. We remanded this application

to the trial court for findings of fact and conclusions of law.

       Appellate counsel filed an affidavit with the trial court, in which he stated that notice was

mistakenly sent to Applicant by way of regular mail rather than certified mail. On remand the trial

court obtained an affidavit from TDCJ stating that Applicant did not receive any legal mail during

the applicable time period for filing a petition for discretionary review. Based on that affidavit, the

trial court has entered findings of fact and conclusions of law that Applicant did not timely receive

notice that his conviction had been affirmed and that he had the right to petition for discretionary

review pro se. See Ex parte Wilson, 956 S.W.2d 25 (Tex. Crim. App. 1997). We find, therefore,

that Applicant is entitled to the opportunity to file an out-of-time petition for discretionary review

of the judgment of the Tenth Court of Appeals in Cause No. 10-08-00076-CR that affirmed his

conviction in Case No. 31198-CR from the 13th Judicial District Court of Navarro County.

Applicant shall file his petition for discretionary review with the Tenth Court of Appeals within 30

days of the date on which this Court’s mandate issues.

       Applicant's remaining claims are dismissed. See Ex parte Torres, 943 S.W.2d 469 (Tex.

Crim. App. 1997).




Delivered: March 30, 2011
Do not publish